DeBRULER, Justice,
concurring.
The plea of guilty was given and accepted on April 10, 1979, prior to the effective date in December, 1981, of the rule announced in German v. State (1981), Ind., 428 N.E.2d 284 requiring strict compliance by the trial courts of the state with the provisions of the guilty plea statute then existing, which has been recently overruled in White v. State (1986), Ind., 497 N.E.2d 893. It should therefore be governed by the totality of the cireumstances standard set forth in Neeley v. State (1978), 269 Ind. 588, 382 N.E.2d 714. Cf. Sherwood v. State (1985), Ind., 485 N.E.2d 97.
It was this lesser standard which this court applied in Creager v. State (1985), Ind., 479 N.E.2d 47 and Underhill v. State (1985), Ind., 477 N.E.2d 284 when the court approved the proposition that the accused need not be advised of the sentence enhance-ing possibility of prior conviction unless the length of sentence imposed under a plea agreement was left to the discretion of the trial court. If this were a post German case, I would deem the failure to strictly comply with the guilty plea statute to be grounds for permitting this plea to be withdrawn pursuant to the reasons set forth in my dissent in White v. State, supra.